[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
In August, 1988, the plaintiff purchased a 1982 Chevrolet Cavalier from the defendant for $1,700 plus sales tax and MVD fees. The odometer of the vehicle read 65,551 miles. The bill of sale had stamped on it the "As Is"  notice provided for in Connecticut General Statutes Section 42-224  and the plaintiff signed that notice. In addition, the plaintiff signed the so called "Buyers Guide" which in bold face type stated "As Is — No Warranty". In addition, that form advised any purchaser to "Ask the dealer to put all promises in writing". There was no written memorandum of any promises. After several weeks, it became apparent that there was a problem with excessive oil usage. In this action, the plaintiff alleges that false representations as to the condition of the vehicle were made to her upon which she relied in purchasing it.
The plaintiff testified that the defendant told her prior to the sale that the car was "in perfect working order". The defendant insists that the only representation he made was that the car "runs good". I find it difficult to accept that an experienced car dealer would describe a six-year old vehicle with over 65,000 miles usage as "perfect" or that a mature person would believe that a car of that vintage, mileage and price would be "perfect". Excessive oil usage hardly negates "runs good". I find that the plaintiff has not met her burden of proving that a false representation was made to her.
Judgment may enter for the defendant.
J. HEALEY, STATE TRIAL REFEREE